Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  February 3, 2016                                                                      Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  152212(49)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                            Joan L. Larsen,
                                                                                                        Justices
            Plaintiff-Appellee,
                                                             SC: 152212
  v                                                          COA: 321835
                                                             Tuscola CC: 2013-012924-FH
  JAMSHID BAKSHI ZAHRAIE,
             Defendant-Appellant.
  ________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  to file his reply is GRANTED. The reply submitted on January 22, 2016, is accepted for
  filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             February 3, 2016